     Case 2:20-cv-00689-APG-EJY Document 18 Filed 05/14/20 Page 1 of 4




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    KRSTINE D’ARIENZO,                                      Case No. 2:20-cv-00689-APG-EJY
 5                   Plaintiff,
 6          v.                                                     ORDER REGARDING
 7                                                              IN-PERSON SETTLEMENT
      NEUBLOC, LLC, a California limited
      liability company; AVIE HOLDINGS, LLC, a                       CONFERENCE
 8    Nevada limited liability company;
      TEQSPRING, INC., a Nevada corporation;
 9    TEQNIKSOFT, LLC, a Nevada limited
      liability company; TRIBUTARY
10    PUBLISHING INC., a Delaware corporation;
      DOES 1-10 business entities, forms unknown;
11    DOES 11-20, individuals; and DOES 21-30,
      inclusive,
12
                     Defendants.
13

14          IT IS HEREBY ORDERED that an in-person Settlement Conference will be conducted in the

15   fourth floor conference room and jury room of the Lloyd D. George United States Courthouse, 333 Las

16   Vegas Boulevard South, Las Vegas, Nevada on Tuesday, July 28, 2020. Plaintiff must report to the

17   chambers of the undersigned United States Magistrate Judge, Room 4068, at 9:00 a.m. Defendants
18   must report to the chambers of the undersigned at 9:30 a.m.
19          The Court is closely following and reinforcing the guidelines from the CDC and other
20   relevant health authorities and is taking precautionary measures to limit the potential spread of the
21   COVID-19 virus. For example:
22          •    ALL VISITORS TO THE COURTHOUSE WILL BE REQUIRED TO
                 MAINTAIN A SOCIAL DISTANCE OF AT LEAST SIX FEET AND
23               EITHER WASH THEIR HANDS OR USE HAND SANITIZER BEFORE
                 ENTERING THE COURTROOM.
24
            •    IF A PROCEEDING IS INSIDE THE COURTROOMS, CHAIRS,
25               TABLES, AND MICROPHONES THAT HAVE BEEN UTILIZED WILL
                 BE CLEANED AFTER EACH PROCEEDING. COUNSEL MAY
26               BRING DISINFECTANT WIPES TO CLEAN THE SURFACE AREAS
                 UTILIZED TO THEIR OWN COMFORT LEVEL AS WELL.
27

28
                                                     1
     Case 2:20-cv-00689-APG-EJY Document 18 Filed 05/14/20 Page 2 of 4




 1             •    SETTLEMENT CONFERENCE ATTENDEES MAY BRING AND
                    WEAR PERSONAL PROTECTIVE EQUIPMENT INCLUDING FACE
 2                  MASKS AND GLOVES OR OTHER PROTECTIVE COVERINGS AS
                    DESIRED.
 3
               •    DOCUMENTS THAT WILL BE REFERENCED OR UTILIZED
 4                  DURING THE SETTLEMENT CONFERENCE MUST BE EMAILED
                    TO Emily_Santiago@nvd.uscourts.gov by JUNE 15, 2020.
 5

 6             IF YOU DO NOT FEEL WELL, CONTACT EMILY SANTIAGO AT THE EMAIL

 7   ADDRESS ABOVE SO THAT THIS SETTLEMENT CONFERENCE MAY BE

 8   RESCHEDULED OR ARRANGEMENTS TO ATTEND IT REMOTELY MAY BE MADE.

 9   DO NOT COME TO THE COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE

10   SYMPTOMS SUCH AS A COUGH, FEVER, OR SHORTNESS OF BREATH, OR IF YOU

11   HAVE BEEN IN CONTACT WITH ANYONE WHO HAS BEEN RECENTLY DIAGNOSED

12   WITH A COVID-19 INFECTION. REFER TO TEMPORARY GENERAL ORDER 2020-02

13   FOR ADDITIONAL COURTHOUSE-ACCESS POLICIES AND PROCEDURES.

14             If any party is subject to coverage by an insurance carrier, then a representative of the

15   insurance carrier with authority to settle this matter up to the full amount of the claim or last demand.

16                         PREPARATION FOR SETTLEMENT CONFERENCE

17             In preparation for the settlement conference, each party must submit a confidential settlement

18   conference statement for in camera review. The confidential settlement conference statement,

19   with exhibits, must be delivered electronically to Emily_Santiago@nvd.uscourts.gov by 4:00

20   p.m. on June 15, 2020.

21             The statement must contain the following:

22             1.     A brief statement of the nature of the action.

23             2.     A concise summary of the evidence that supports your theory of the case, including

24   the names of individuals disclosed pursuant to Rule 26(a)(1)(A)(i), the Rule 26(a)(1)(A)(iii)

25   computation of damages, and the Rule 26(a)(1)(A)(iv) insurance information. Each party must

26   provide all information that documents or supports your damages claims. Copies of medical records

27   or treatment records need not be submitted; however, these must be provided in a table or summary

28   format.
                                                        2
     Case 2:20-cv-00689-APG-EJY Document 18 Filed 05/14/20 Page 3 of 4




 1          3.      Attach to the statements submitted any documents or exhibits that are relevant to key

 2   factual or legal issues, including selected pages from deposition transcripts or responses to other

 3   discovery requests.

 4          4.      Provide an analysis of the key issues involved in the litigation. The analysis must

 5   include a discussion of the strongest points in your case, both legal and factual, and a frank discussion

 6   of the weakest points as well. The Court expects the parties to present a thorough analysis of the

 7   key issues and candid evaluation of the merits of your case.

 8          5.      Identify and explain any obstacles to settlement, e.g. medical liens, statutory caps, or

 9   motions pending before the court.

10          6.      Provide the history of settlement discussions, if any, which have occurred in this case.

11   Provide any demands, offers, or offers of judgment that have been made and, if applicable, the

12   reasons they have been rejected. Attach a copy of all settlement correspondence, including all

13   written demands or offers and responses to the offers.

14          7.      Provide the initial settlement proposal that will be presented at the settlement

15   conference with a justification for any monetary amount. The proposal must include any non-

16   monetary settlement terms that will be presented.

17          8.      The parties are encouraged, but not required, to exchange non-confidential portions

18   of the settlement conference statements before the scheduled conference. The Court has found the

19   exchange of statements beneficial for purposes of settlement discussion.

20          Do not serve a copy on opposing counsel. Do not deliver or mail copies to the clerk’s office.

21          The purpose of the statement is to assist the undersigned Magistrate Judge in preparing for

22   and conducting the settlement conference. To facilitate a meaningful conference, your utmost

23   candor in responding to all of the above-listed questions is required. The settlement conference

24   statement will remain confidential. If this case does not settle, the settlement conference statement

25   will not be disclosed to the Judge who will preside over the trial. Each statement will be securely

26   maintained in my chambers and will be destroyed following the conference.

27

28
                                                       3
     Case 2:20-cv-00689-APG-EJY Document 18 Filed 05/14/20 Page 4 of 4




 1          Failure to comply with the requirements set forth in this order will subject the non-compliant

 2   party to sanctions under Federal Rule of Civil Procedure 16(f).

 3          Dated this 14th day of May, 2020

 4

 5

 6
                                                  ELAYNA J. YOUCHAH
 7                                                UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     4
